DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 05/02/22 has been fully considered and entered. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
	In line 10 of claim 22, please delete “longituinal” and insert - - longitudinal- -. 

Reasons for Allowance
5.	Claims 22-41 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 22. Specifically, the prior art fails to disclose a connector assembly, comprising a connector portion, including a holder holding the connector body, the holder including a boot receiver and a first rotation locking element; and a boot defining a longitudinal axis extending along an elongate dimension of the boot, the boot configured to structurally support a cable and including a second rotation locking element, the first rotation locking element and the second rotation locking element being configured to engage each other and to lock to each other upon rotation of the boot about the longitudinal axis, in combination with other recited limitations in the claim.  
Claims 23-34 depend from claim 22. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 35. Specifically, the prior art fails to disclose a method, comprising the steps of providing a fiber optic connector assembly including a holder holding the connector body, 4A/N 17/037,904Attorney Docket 02316.4318USC1/4908 providing a boot defining a longitudinal axis extending along an elongate dimension of the boot, the boot configured to structurally support a cable; engaging a portion of the boot and a portion of the holder; and rotating the boot about the longitudinal axis and relative to the holder such that a first locking element of the boot lockingly engages a second locking element of the holder, in combination with other recited limitations in the claim.  
Claims 36-41 depend from claim 35. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.

Claims 22-41 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883